                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


PIDY T. TIGER,

                               Petitioner,

            v.                                       CASE NO. 19-3088-SAC

SAM CLINE,


                               Respondent.


                         MEMORANDUM AND ORDER



     This matter comes before the Court on Petitioner’s response to

the Court’s June 21, 2021 Memorandum and Order (“MO”). For the

reasons stated below, the Court dismisses with prejudice Grounds 1,

2, 7 8, and 9. The Court will allow Petitioner the opportunity to

file an amended petition.

Background

     On May 8, 2019, Petitioner filed in this Court a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1.) After
conducting an initial review of the Petition under Rule 4 of the

Rules Governing Section 2254 Cases in the United States Courts, the

Court   identified   several    deficiencies.   In    the   MO,   the   Court

explained those deficiencies and directed Petitioner to show cause

why the Court should not dismiss Grounds 1, 2, 7, 8, and 9.(Doc. 3,

p. 10-11.) Petitioner filed his response to the MO on June 29, 2021.

(Doc. 4.)
Analysis

                                 Ground 1

     Petitioner contends in Ground 1 that police lacked probable
cause to arrest him and the State used evidence illegally obtained

from that arrest to convict him, which appears to be a Fourth

Amendment Claim. (Doc. 1, p. 6.) As noted in the MO, as long as

“the State has provided an opportunity for full and fair litigation

of a Fourth Amendment claim, a state prisoner may not be granted

federal habeas corpus relief on the ground that evidence obtained

in an unconstitutional search or seizure was introduced at his

trial.” See Stone v. Powell, 428 U.S. 465, 494 (1976). (Doc. 3, p.

4.) Since Petitioner could have raised Ground 1 on direct appeal,

the State of Kansas provided the required opportunity for full and

fair litigation and Petitioner’s Ground 1 alleges only a claim that

is not actionable for federal habeas review. Id. at 4-5.

       In   his   response,    Petitioner   does    not   address   Ground   1

explicitly. However, he asserts that all his grounds for relief

“stem from a violation of [his] fundamental right to due process.”

(Doc. 4, p. 2.) The context for Petitioner’s due process assertion,

however, is a discussion of his speedy trial rights. He has not

explained how his Ground 1 arguments regarding his initial arrest
and the evidence obtained therefrom relate to his “fundamental right

to due process.” “Where a particular Amendment ‘provides an explicit

textual source of constitutional protection’ against a particular

sort   of   government   behavior,     ‘that   Amendment,     not   the   more

generalized notion of “substantive due process,” must be the guide

for analyzing these claims.’” Albright v. Oliver, 510 U.S. 266, 273

(1994) (citation omitted). Thus, Petitioner has not shown good cause

why the Court should not dismiss Ground 1.
                              Grounds 2, 7, and 8

       In Ground 2, Petitioner asserts that “[c]oerced statements of
the victim were used to convict” him. (Doc. 1, p. 6.) In Ground 7,

Petitioner alleges trial counsel was ineffective for failing to

file   a   motion   to   suppress   unspecified   “evidence   obtained   in

violation of the [F]ourth [A]mendment.” (Doc. 1, p. 17.) In Ground

8, Petitioner argues that trial counsel was ineffective for failing

to file a motion to suppress T.J.’s allegedly involuntary statement

to police. (Doc. 1, p. 18.) As noted in the MO, it appears Petitioner

has not exhausted these claims in state court. (Doc. 3, p. 8-10.)

       In his response, Petitioner asserts that he relied on his

appellate counsel to identify and raise all meritorious issues.

(Doc. 4, p. 3-4.) Liberally construing Petitioner’s argument, he

contends that his appellate counsel’s ineffectiveness—in failing to

raise Grounds 2, 7, and 8 in state court—caused Petitioner’s failure

to exhaust state court remedies for those issues.

       For the ineffective assistance of counsel to excuse procedural

default of a claim, “the assistance must have been so ineffective

as to violate the Federal Constitution.” Edwards v. Carpenter, 529

U.S. 446, 451 (2000). In other words, for appellate counsel’s
failure to raise these issues to excuse the failure to exhaust state

court remedies, the failure to raise these issues must independently

constitute ineffective assistance of counsel in violation of the

Federal Constitution. Like any other independent constitutional

claim, Petitioner therefore must have argued to the state courts

that appellate counsel was ineffective on this basis before he may

argue it here. See id. at 452 (holding that ineffective assistance

of counsel “generally must ‘be presented to the state courts as an
independent claim before it may be used to establish cause for a

procedural default.’”).
      There is no indication that Petitioner has argued to the Kansas

state courts that appellate counsel provided ineffective assistance

in violation of the Federal Constitution by failing to argue that

(1) a victim’s coerced statements were used to convict him (Ground

2); (2) trial counsel was ineffective for failing to file a motion

to   suppress   “evidence   obtained   in   violation   of    the   [F]ourth

[A]mendment” (Ground 7); or (3) trial counsel was ineffective for

failing to file a motion to suppress T.J.’s statement to police

(Ground 8). Moreover, the state courts would likely find any such

challenges at this point procedurally barred as untimely. See State

v. Tiger, 2021 WL 1045178, at *3 (Kan. Ct. App. 2021)(holding that

Petitioner’s    most   recent   two    60-1507   motions     were   properly

dismissed as untimely). Petitioner has not shown sufficient cause

for his failure to argue in state court that appellate counsel was

ineffective for failing to argue Grounds 2, 7, and 8, so those

ineffective assistance of appellate counsel claims are procedurally

defaulted. Therefore, he may not now rely on the alleged ineffective

assistance of appellate counsel to provide sufficient cause for the
failure to raise the issues in Grounds 2, 7, and 8 to the state

courts.

      Petitioner has failed to show sufficient cause why he did not

exhaust his state court remedies on the issues raised in Grounds 2,

7, and 8 and, as such, this Court cannot consider those asserted

grounds for relief.

                                Ground 9

      In Ground 9 of his petition, Petitioner contends that the
retroactive application of K.S.A. 22-3402(g) is unconstitutional.

(Doc. 1, p. 19.) In the MO, the Court rejected Petitioner’s argument
that he did not need to raise this issue in the state court because

the Kansas Supreme Court (KSC) had already decided the issue. (Doc.

3, p. 7-8.) The Court also concluded that a procedural bar would

likely apply if Petitioner attempted now to return to state court

to exhaust this argument, so it directed Petitioner to either show

the cause and prejudice required to overcome the anticipatory

procedural bar or show that the Court’s refusal to consider the

claim will result in a fundamental miscarriage of justice because

he is actually innocent. (Doc. 3, p. 8-9.)

       In his response, Petitioner asserts, without citation to any

legal authority, that “any attempt to litigate the issue of the

constitutionality of K.S.A. 22-3402(g) would be procedurally barred

in the State Court” and that “ordered liberty would call for this

court    to    act”   where       the    State   of    Kansas        relied   upon   an

unconstitutional        statute         to    secure      Petitioner’s        criminal

conviction. (Doc. 4, p. 4.) He also argues that this Court should

find    that   the    KSC   had    a    “duty”   to    sua    sponte     address     the

constitutionality of K.S.A. 22-3402(g) and that the KSC implicitly
found the statute constitutional because the KSC applied the statute

without holding it unconstitutional. Id. at 7-8.

       Petitioner’s response does not establish good cause for his

failure to squarely present to the state courts and exhaust his

argument that K.S.A. 22-3402(g) is unconstitutional, nor does it

establish      Petitioner’s       actual     innocence.      Thus,    Petitioner     has

failed to overcome the anticipatory procedural bar and the Court

will not consider Ground 9.
                                        Ground 10

       In his response, Petitioner refers to Ground 10, in which he
argues for the first time that his convictions and sentence are

illegal under McGirt v. Oklahoma, 140 S. Ct. 2452 (2020). (Doc. 4,

p. 4-6.) It appears that Petitioner wishes to add Ground 10 to his

petition, which currently contains only 9 grounds for relief. The

Court will allow Petitioner the opportunity to amend his petition

to add Ground 10, with the following direction.

     Petitioner asserts that he made the argument in his proposed

Ground 10 in state district court, “which denied relief on Mar[ch]

19, 2021[,] ruling only that the petitioner’s sentence was ‘legal.’”

Id. at 8. Petitioner contends that he filed a notice of appeal and

requested appointment of counsel, but the district court has not

appointed counsel and it appears that Petitioner has not attempted

to docket his appeal. Id. Petitioner asserts that he would now be

barred from pursuing his appeal “for failure to docket the appeal

on time” and because the district court’s ruling did not address

jurisdiction. Id.

     By these assertions, Petitioner indicates to the Court that he

has not exhausted his state court remedies with respect to Ground
10, and he does not intend to do so because he believes he would be

procedurally barred from doing so. He argues that because he “has

been diligent in attempting to present this issue to the state

court” and because there has been “a change in the law,” the Court

should excuse his failure to exhaust and his procedural default of

the claim. Petitioner generally cites to Williams v. Taylor, 529

U.S. 362 (2000), and Coleman v. Thompson, 501 U.S. 722 (1991), in

support of his position that his diligence and a change in the law
warrant overlooking his failure to exhaust, but he does not identify

the parts of those opinions he believes support his position. (Doc.
4, p. 8.) To the extent that Williams discusses the impact of a

petitioner’s diligence, it is in the context of a petitioner’s

failure to develop a factual basis in state court for a claim later

raised in a federal habeas action. See Williams, 529 U.S. at 430-

37. Similarly, Coleman does not appear to support Petitioner’s

argument at all.

     It is also questionable whether Petitioner is correct in his

assertion that he is procedurally barred from pursuing further

remedies in state court with respect to his proposed Ground 10.

Petitioner states that the time to docket an appeal has expired.

The failure to timely docket an appeal does not necessarily preclude

review    by   Kansas   appellate   courts.   Kansas   Supreme   Court   Rule

2.04(a)(4) allows a litigant to move to docket an appeal out of

time when there is good cause for the failure to timely docket an

appeal.

Conclusion

     For the reasons stated above, Grounds 1, 2, 7, 8, and 9 are

dismissed with prejudice. Because Petitioner appears to wish to
amend his petition to add the argument he titles Ground 10, the

Court will allow Petitioner the opportunity to file a complete and

proper amended petition that presents only the claims now known as

Grounds 3, 4, 5, and 6 and the proposed Ground 10 Petitioner

articulated in his response to this Court’s MO. In his amended

petition, Petitioner must address the exhaustion of Ground 10.

     If Petitioner submits an amended petition, it must be on court-

approved forms and must be complete in and of itself; it may not
refer back to an earlier version of the petition or attempt to

incorporate by reference other filings with this Court. Any grounds
for   relief   not   included   in   the   amended   petition   will   not   be

considered before the Court. Petitioner must include the case number

of this action (19-3088) on the first page of the amended petition.

      If Petitioner fails to submit an amended petition consistent

with these directions, the action may proceed and be decided on

Grounds 3, 4, 5, and 6 as articulated in the currently operative

petition.

      IT IS THEREFORE ORDERED that Grounds 1, 2, 7, 8, and 9 are

dismissed with prejudice.

      IT IS FURTHER ORDERED THAT Petitioner is granted until August

9, 2021, in which to file a complete and proper amended complaint.


      IT IS SO ORDERED.

      DATED:   This 9th day of July, 2021, at Topeka, Kansas.




                                     S/ Sam A. Crow

                                     SAM A. CROW
                                     U.S. Senior District Judge
